El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Este caso viene ante nuestra consideración por virtud del mandato de la Corte de Circuito de Apelaciones en la cual la sentencia de la Corte Suprema de Puerto Rico, en tanto revocó la sentencia de la corte de distrito, fué revo-cada y el caso devuelto a esta Corte Suprema para ulterio-res procedimientos no incompatibles con la opinión de la Corte de Circuito de Apelaciones. Al ser devuelto el caso *154oímos primero informalmente a los abogados en Cámara sobre el efecto del mandato y entonces, el día 18 de diciem-bre señalamos el caso para otra vista en 14 de enero de 1924. En esta vista pública el abogado de Candía dejó de comparecer y archivó en cambio nn escrito qne era una pro-testa contra el acto de considerar esta corte el caso por sus méritos, basada en la teoría, según parece, de que riada quedaba por resolver a esta corte. Candía, a quien llama-remos “apelado”, aparentemente temía que podía renunciar a algo compareciendo a esta vista pública y por consiguiente no tuvimos el beneficio de un argumento de él. En el anterior escrito el apelado bacía referencia a la tentativa de la apelante, la Porto Pico Fertilizer Co., para que la Corte de Circuito de Apelaciones revisase su sentencia, pero esta mo-ción para una nueva vista y la actuación de la Corte de Cir-cuito de Apelaciones no están debidamente ante nosotros, y aunque lo estuvieran nos sentiríamos obligados a interpre-tar la actuación de la_ Corte de Circuito de Apelaciones como una confirmación de su anterior sentencia y resolu-ción, devolviendo el caso a esta corte para ulteriores proce-dimientos no incompatibles con la expresada opinión. Gandía v. Porto Rico Fertiliser Co., 291 Fed. 18.
Iíabía dos apelaciones ante la Corte de Circuito de Ape-laciones — una establecida por cada parte en este litigio. La corte dijo, “La cuestión que se trata de promover por Can-día en esta apelación «es una * de derecho, mientras que la que pretende levantar la Fertilizer Co. en su apelación es de hecho.”
La cuestión de hecho promovida por la Porto Rico Fertilizer Co. quedó finalmente resuelta por la sentencia y opi-nión de la Corte de Circuito de Apelaciones. Es completa-mente res adjuclicata. En lá apelación de la parte apelada, sin embargo, la corte resolvió expresamente que allí se consi-deraba una cuestión de derecho y por tanto no estaba con-siderando los hechos que nosotros mismos habíamos rehu-sado considerar, o sea, en quien, después de la disolución *155de Gandía y Stubbe, estaba investido el títnlo a las sesenta acciones de capital de la Fertilizer Company que el ape-lado todavía reclama como snyas.
En el enrso de la opinión de lá Corte de Circuito de Ape-laciones se indicó que este tribunal, en tanto revocó la sen-tencia de la corte de distrito, así lo hizo por el fundamento de que la prueba revelaba que J. D. Stubbe o sus cesiona-rios eran partes necesarias e indispensables en la acción, y dicha opinión contiene un análisis adicional de la actuación de esta Corte, y al final del párrafo la Corte de Revisión dice “De modo que la cuestión legal presentada en el caso No. 1594 es si J. D. Stubbe o Stubbe Bros, eran partes ne-cesarias e indispensables en el pleito en tanto concierne la sentencia contra el demandado respecto a las acciones.” Más adelante la corte de revisión manifestó que esta corte se había negado a considerar la cuestión de si un traspaso bueno y válido se había hecho, por el fundamento de que las partes necesarias en la decisión no estuvieron ante esta corte. Hacia el final de la opinión de la Corte de Circuito de Apelaciones, la corte dice, “Somos por tanto de opinión de que la Corte Suprema incurrió en error al revocar la sen-tencia de la corte de distrito basada en el hecho de que J. D. Stubbe, o Stubbe Bros., eran partes necesarias e indispensables en esta acción, y que su sentencia en este particular debe ser revocada y devuelto el caso á esa corte para ulteriores procedimientos no incompatibles con esta opinión.
Es evidente, por tanto, que la única cuestión que la Corte' de Circuito de Apelaciones trató de resolver y que dió lu-gar a la revocación de la sentencia de este tribunal era lá misma por la cual revocamos la sentencia de la corte de distrito, o sea, la falta de partes necesarias vél non.
En el señalamiento de errores presentado en esta corte por la apelante, Porto Rico Fertilizer Company, dicha ape-lante alegó como segundo error el siguiente: “La corte erró al declarar que el demandante y apelado, Pedro Gandía, es dueño de las sesenta acciones de la Porto Rico Fertilizer *156Company a que la demanda se contrae.” La apelante tenía derecho, si todas las partes estaban ante la corte de distrito y la Corte Suprema, como ahora es la ley del caso, a que se resolviera definitivamente este señalamiento de error. Esta corte no hizo tal disposición, y según lo entendemos, no se resolvió en ninguna forma este señalamiento por la Corte de Circuito de Apelaciones.
Es verdad que la Corte de Apelaciones en su opinión se expresa en estos términos: “Si las partes necesarias para su decisión estuvieron ante ella, la Corte Suprema debió ha-ber resuelto la .cuestión; y parecería, en vista de las prue-bas y de los hechos declarados probados por la Corte de Dis-trito y confirmados por ella que no podía llegarse a ninguna otra conclusión razonable que no fuera que Gandía no tras-pasó las acciones a Stubbe y que fueron traspasadas por la Fertilizer Company en sus libros a Stubbe Bros, bien negli-gente o fraudulentamente.” La Corte de Circuito de Ape-laciones por supuesto, no resolvió que los hechos como fue-ron declarados probados por la corte de distrito obligan a la Corte Suprema de Puerto Bico o a la Corte de Circuito de Apelaciones, pero la corte sólo estaba manifestando que parecería que los hechos como fueron declarados probados no justificarían ninguna otra conclusión que no fuera que las acciones en cuestión no habían sido traspasadas. La Corte de Circuito de Apelaciones se limitó expresamente 'a revisar la cuestión sobre la cual revocamos la sentencia de la corte de distrito. Si la idea de la Corte de Bevisión fué resolver la cuestión del alegado traspaso y decidir esa cues-tión en favor de Gandía, por la confirmación de la sentencia de la corte de distrito se hubiera fácilmente obtenido el re-sultado. De acuerdo con el mandato, sin embargo, hemos creído que es nuestro deber revisar el referido segundo se-ñalamiento de error, el cual, según lo entendemos, no ha sido revisado por esta corte ni por la Corte de Circuito de Apelaciones. La conclusión de la corte de distrito a la cual la Corte de Circuito de Apelaciones se refiere es la siguiente:
*157"Que el demandante es dueño de las sesenta acciones de la Porto Rico Fertilizer Co. a que la demanda se contrae, de las que no apa-rece de la prueba que el Sr. Gandía se baya desprendido en forma alguna, habiendo probado el demandante su derecho de propiedad con el certificado de incorporación y con el de las enmiendas de las cláusulas de incorporación de la demandada, que presentó como evi-dencia secundaria, por no haber presentado la corporación deman-dada los títulos originales de dichas acciones a pesar de haber sido requerido oportunamente para ello por esta corte a instancias del demandante.
“La escritura de disolución y liquidación de la mercantil ‘Gan-día & Stubbe’, al estipular que el Sr. Gandía se obliga a vender sus acciones a su socio Sr. Stubbe, al precio de la par, es prueba de que el Sr. Stubbe consideraba como tal dueño al Sr. Gandía, no pudiendo referirse esa promesa de venta a las acciones de la pro-piedad de la mercantil ‘Gandía & Stubbe’ que le correspondieran al Sr. Gandía, en su calidad de socio de’ la casa, pues éstas, según es de verse de la misma escritura, le fueron adjudicadas en su totali-dad al Sr. Stubbe, según es de verse del inventario y de la adjudica-ción. Y consta también probado que Pedro Gandía y Johann D. Stubbe, que formaban la firma social ‘Gandía & Stubbe’, son las mismas personas que constituían entonces la dirección y gobierno •de la Porto Rico Fertilizer Co.; así'como también que dicho Johann D. Stubbe controlaba los acuerdos y negocios de la demandada.
“Para contrarrestar la prueba presentada por el demandante, la demandada entre otras pruebas, presentó a la consideración de la corte un convenio celebrado en 20 de junio de 1913, entre la Virginia Carolina Chemical Company, y Gandía & Stubbe, documento que fué objetado por el demandante, por aparecer varias hojas en papel de copia, con diferentes caracteres de maquinilla, una página sin compaginación; debido a tales circunstancias, la corte tiene que aco-ger ese documento con algún recelo, pero aun dándole todo su valor y armonizándolo con la demás prueba, no vemos cómo ese docu-mento de fecha 20 de julio de 1913, pueda destruir los hechos que figuran en el acta de incorporación suscrita y jurada ocho días más tarde por el demandante, por Johann D. Stubbe y por Héctor Ces-tero y Federico Stubbe, los hechos referidos en las enmiendas a dichas cláusulas de incorporación, suscritas y juradas tres años más tarde, y lo contenido en la escritura de disolución y liquidación de la mercantil' ‘Gandía & Stubbe,’ en cuanto a la materia se refiere! Y con motivo de esas declaraciones juradas de dichos Johann D. Stubbe y Federico Stubbe, no. pnede la corte dar crédito a las de-*158claraciones de estos testigos, ni a la de Arturo Trías que era enton-ces, según aparece probado, el secretario de la corporación deman-dada. ’ ’
La corte de distrito no trató en su opinión de analizar las cláusulas de disolución. La apelante tiene razón al,de-cir que esta corte asumió que las sesenta acciones de capital habían sido traspasadas de G-andía a Stubbe. Desde luego que esta suposición tendrá , que ser considerada como obiter dictum toda vez que sólo revocamos a la corte inferior por falta de partes necesarias. Estamos enteramente convencidos, sin embargo, de que por la escritura de disolu-ción las sesenta acciones poseídas por Gandía fueron defi-nitivamente vendidas a Stubbe y que las partes en el con-trato intentaron tal venta y por sus actos posteriores demos-traron tal intención.
A pesar de la decisión de esta corte y de la de la Corte de Circuito de Apelaciones de que las sesenta acciones de capital hasta la fecha de la disolución pertenecieron a Gan-día, la apelante todavía insiste en que las sesenta acciones de capital nunca pertenecieron a Gandía. De- su resumen' de la prueba sobre este punto estamos satisfechos de que las 125 acciones pertenecientes a la sociedad Gandía & Stubbe,- las sesenta acciones pertenecientes a Gandía; las sesenta acciones pertenecientes a Stubbe, y las cinco acciones pertenecientes a otros incorporadores,' en conjunto 250 ac-ciones, todas fueron consideradas como un bloque de accio-nes y todas bajo el control de la sociedad de Gandía y Stubbe como una entidad de conformidad con el arreglo (.pooling arrangement) hecho con la Virginia Chemical Company a que nos hemos referido en nuestra anterior opinión. Gandía v. Porto Rico Fertiliser Co., 30 D.P.R. 373. Senta-das así las cosas, la cláusula quinta de la escritura de diso-lución traspasa o fija el título y la posesión de estas 250 acciones a Stubbe. A su cuenta de la Porto Rico Fertilizer Co. se cargan $25,000, que es el dinero equivalente a todas las acciones que tenían bien Gandía o Stubbe o cualquiera *159de sus asociados en la Porto Rico Fertilizer Co. indepen-dientemente de la Virginia Chemical Co. La expresada cláu-sula quinta demuestra que a Stubbe se le cargan las accio-nes de capital en la Porto Rico Fertilizer Co., mientras que a la cuenta de G-andía no se le cargan ningunas acciones de la Porto Rico Fertilizer Co. Los $25,000 comprendían to-das las 250 acciones de capital de algún modo bajo el control de Gandía & Stubbe, o cualquiera de ellos y por tanto en la cláusula 8 encontramos a las partes conviniendo y vendiendo estas 60 acciones que basta la fecha de la diso-lución habían pertenecido a Gandía.
Pero sin esta premisa del resto de los autos, opinamos que la escritura de disolución por sí sola muestra el tras-paso. Si bien es verdad que la cláusula octava del contrato está redactada en tiempo futuro, así también lo están otras varias cláusulas de la escritura de disolución. Era una forma de tiempo usada para indicar lo que cada una de las partes haría al firmar el contrato y una de las últimas cláusulas de la escritura hace esto algo más claro. Esta cláusula demuestra que había dividendos no repartidos de-bido a los beneficios ya acumulados, y luego siguen estas palabras en español: “Y por la presente queda especial-mente convenido que el señor Stubbe pagará al señor Gandía las cantidades que de esta suma no dividida sean declaradas de tiempo en tiempo como dividendos de dicha corporación en la proporción de las acciones que el señor Gandía vende al señor Stubbe.” La palabra “vende” es el presente de indicativo del verbo “vender” y tiene el mismo significado que las palabras inglesas “is selling.” El idioma español es rico en subjuntivos y si hubiera habido alguna duda res-pecto a si Gandía estaba realmente vendiendo a Stubbe, la forma del tiempo aquí empleada seguramente hubiera sido “venda.” El derecho a estas ganancias acumuladas es con-dicional a la venta consumada de Gandía a Stubbe.
Tenemos muy poca duda de que Gandía insistiría en estos *160beneficios , por virtud de esta escritura de disolución qne él mismo ofreció como prueba en la corte inferior.
Los artículos 1353 y 1354 del Código Civil de Puerto Eico prescriben lo siguiente:
“Artículo 1353. — La venta se perfeccionará entre comprador y vendedor, y será obligatoria para ambos, si hubieren convenido en la cosa objeto del contrato, y en el precio, aunque ni la una ni el otro se haya entregado.
“Artículo 1354. — La promesa de vender o com/prar, habiendo conformidad en la cosa y en el precio, dará derecho a los contratan-tes para reclamar recíprocamente el cumplimiento del contrato.
“ Siempre que no pueda cumplirse la promesa de compra y venta, regirá para vendedor y comprador, según los casos, lo dispuesto acerca de las obligaciones y contratos en el presente libro.”
Estas conclusiones son harmónicas con el desenvolvi-miento de la ley común de Inglaterra como se indica en el caso de Leonard v. Davis, 1 Black 476, que cuando las condi-ciones de una venta fian sido convenidas y el negocio está ultimado y todo lo que el vendedor tiene que hacer con los efectos está terminado, el contrato de venta se convierte en absoluto en cuanto a las partes sin que se verifique el pago o entrega. Otras autoridades en el mismo sentido general son Hatch v. Oil Co., 100 U. S. 131; Terry v. Wheeler, 25 N. Y. 520; Van Brooklen v. Smeallie, 140 N. Y., 70, 72; People v. Mills Sing, 183 Pac. 865, 24 R.C.L. 23.
Se ha resuelto generalmente, además, que cuando el ob-jeto de la venta o propuesta venta es una cosa específica, el título queda traspasado inmediatamente, especialmente cuando el comprador nada tiene que hacer. Tarling v. Baxter, 23 Eng. Rul. Cases, 257, 23 R.C.L. 1347, y especial-mente la nota 8 para demostrar que el tiempo futuro puede significar el tiempo presente.
Sin embargo, si era necesaria alguna ulterior actuación por parte de Gandía para constituir la entrega, la misma demanda de Gandía indica que esto se hizo. El párrafo octavo de dicha demanda es el siguiente:
*161“Una vez firmada la escritura de disolución de 24 de julio de 1916 y en vista de la promesa de venta de sus acciones que el de-mandante le hizo en la misma a Johann D. Stubbe, éste al retirarse de la casa llevó consigo los títulos de las sesenta acciones del de-mandante quien no puso ningún reparo, por la confianza que dicho Stubbe le había merecido siempre, en la persuación el demandante de que el referido Stubbe le pagaría los seis mil dollars que impor-taban dichas acciones a la par en el acto mismo de que le fuesen transferidas por el demandante, lo que no ha podido éste verificar tanto por tener Stubbe los títulos en su poder cuanto por haberse negado éste a pagarle dicha suma, alegando, según informes que ha tenido el demandante, que las sesenta acciones de que se trata le habían sido adjudicadas en la escritura de disolución para pagar cuentas de ‘Gandía & Stubbe.’ ” :
En otras palabras Gandía estuvo presente y permitió que> Stubbe tomara posesión de los artículos específicos, objeto' de la alegada promesa de venta. En el juicio también Ca-yetano Coll Cuchí era un testigo del demandante. El fué necesariamente garantizado por la parte que le citaba. El artículo 156 de la Ley de Evidencia prescribe lo siguiente:
“Artículo 156. — A la parte que presentare un testigo no le será permitido tachar su veracidad mediante evidencia de mala reputa-ción; pero podrá contradecirlo con otra evidencia, y asimismo pro-bar que en otras ocasiones hubo de hacer declaraciones incompatibles con su actual testimonio, según lo dispuesto en el artículo ciento cincuenta y nueve.”
No se trató de impugnar o atacar la credibilidad de este testigo aunque quizás se pretendió de algún modo demos-trar que él estaba equivocado. El declaró que Gandía le había dicho al pedirle el testigo a Gandía que firmara el traspaso, que él presentaría una reclamación contra Stubbe por el precio de las sesenta acciones, el cual era $6,000, e hizo otras manifestaciones tendentes a demostrar un tras-paso.
Gandía no fué a declarar para contradecir de algún modo la declaración de Cayetano Coll Cuchí. En el curso de nuestra opinión original en este caso, al' discutir' el pago *162de $8,234.06, liemos disculpado a Gandía de la necesidad de ir. a declarar en cuanto a ese dividendo pero no estábamos considerando entonces la posesión o título a estas sesenta acciones de capital. Su omisión a declarar y decir algo acerca de este traspaso es cuestión comprendida en el prin-cipio de prueba voluntariamente suprimida especificada en varios artículos de la Ley de Evidencia. Artículo 102, pá-rrafo 5 y 6; artículo 162, último párrafo.
En uno de los períodos preliminares de este litigio, cuando se trató de obtener los libros de la Porto Rico Fertilizer Co., en el procedimiento de certiorari, esta corte interpretó la demanda en el sentido de que las sesenta acciones de capital habían sido traspasadas a Stubbe. Esta sentencia fué dictada en el año 1917. Gandía v. Texidor, Juez de Distrito, 26 D.P.R. 40. Lo que dijimos fué que el peticionario Gan-día había vendido a dicho Stubbe las sesenta acciones que -él tenía de la Porto Rico Fertilizer Co.
Este fué un caso en el cual al celebrarse la vista original la Corte de Distrito de San Juan resolvió sobre la moción de nonsuit que Gandía no había probado su derecho de pro-piedad a las sesenta acciones de capital. Esta sentencia la revocamos en apelación. Gandía v. Porto Rico Fertiliser Co., 28 D.P.R. 555. Tememos, como a veces ocurre al revo-car, que la Corte de Distrito de San Juan en el próximo juicio se inclinó hacia el otro lado. El examen de todos los autos nos convence de que las sesenta acciones quedaron de-finitivamente traspasadas a Stubbe .por Gandía y por tanto la sentencia de la corte de distrito debe ser revocada en cuanto por ella se ordena a la demandada a mantener en sus libros de acciones y de transferencias de acciones las sesenta acciones de la corporación demandada, y a tener y considerar al demandante como uno de los accionistas por las sesenta acciones mencionadas, y a pagarle los dividendos que hayan de repartirse por razón de los beneficios que tenga la corporación demandada, y confirmar, como confirma, la *163dicha sentencia en sus demás particulares, incluyendo la condena de costas.
El Juez Asociado Sr. Franco Soto, no intervino en la resolución de este caso.